


117 HRES 649 IH: Supporting the goals and ideals of National HIV/AIDS and Aging Awareness Day.
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 649
IN THE HOUSE OF REPRESENTATIVES

September 17, 2021
Ms. Lee of California (for herself, Miss González-Colón, Mrs. Carolyn B. Maloney of New York, Ms. Salazar, Mr. Deutch, Mr. Danny K. Davis of Illinois, Ms. Schakowsky, Mr. Fitzpatrick, Mr. Rush, Mr. Cicilline, Mr. Tonko, Ms. Dean, Ms. Sewell, Mr. Soto, Mr. Quigley, Ms. Williams of Georgia, Mr. Jones, Ms. Craig, Ms. Barragán, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Energy and Commerce

RESOLUTION
Supporting the goals and ideals of National HIV/AIDS and Aging Awareness Day.


Whereas National HIV/AIDS and Aging Awareness Day is a nationwide observance that brings attention to the growing number of people living with HIV/AIDS (PLWHA) who are living long and full lives, to their health, and to their social needs; Whereas, more than 40 years into the epidemic, the Centers for Disease Control and Prevention estimates that in the United States there are more than 1,200,000 PLWHA, and every year approximately 40,000 people acquire HIV/AIDS;
Whereas over half of PLWHA in the United States and dependent areas are individuals who are someone aged 50 or older; Whereas, globally, there are 5,700,000 PLWHA aged 50 and older;
Whereas, in the United States, one in six of every new HIV diagnosis is of someone aged 50 and over; Whereas the Centers for Disease Control and Prevention reports over 100,000 PLWHA are over the age of 65 now in the United States, and this trend of the aging of the HIV population increases every year and it’s projected that by 2030 75 percent of PLWHA in the United States will be over the age of 50; 
Whereas research indicates that older Americans are more likely than younger Americans to be diagnosed with HIV late in the course of their disease progression, and are more likely to be diagnosed with advanced HIV or AIDS; Whereas the Department of Health and Human Services reports that those people living with HIV/AIDS for many years can exhibit clinical characteristics observed in aging, including multiple chronic diseases or coexisting conditions, the use of multiple medications, changes in physical and cognitive abilities, and increased vulnerability to stressors;
Whereas PLWHA contract comorbidities on average earlier in age, sometimes by as much as 15 years, and at higher rates by 2 to 5 times; Whereas comorbidities may include heart disease, kidney disease, bone disease, cancers, cognitive dysfunction, and mental and physical impairment or disability;
Whereas recent studies report reduced life expectancy and greater mortality rates for older PLWHA, African Americans, and women with HIV have higher rates of comorbidities and risk for mortality; and Whereas September 18 of each year is now recognized as National HIV/AIDS and Aging Awareness Day: Now, therefore, be it

That the House of Representatives—  (1)supports the goals and ideals of National HIV/AIDS and Aging Awareness Day;
(2)encourages Tribal, Territorial, State, and local governments, including their public health agencies, geriatric providers and professionals, State units on aging, area agencies on aging, and media organizations, to recognize and support such a day; (3)supports the right of older PLWHA to education, prevention, treatment, and care, and to live without criminalization, discrimination, oppression, and stigma;
(4)supports increased services and access to health care and treatment for PLWHA, particularly women and older people among the estimated over 400,000 PLWHA who are not in care or virally suppressed; (5)supports sound policymaking based on the premise of Treatment as Prevention or U=U;
(6)supports removal of HIV/AIDS laws that are scientifically inaccurate and unfairly criminalize older PLWHA for behaviors that are consensual or have no risk of transmission; (7)urges age-friendly and accessible health care services, especially access to medications such as preexposure prophylaxis, postexposure prophylaxis, and antiretroviral therapy, without regard to age—
(A)to better provide for the early identification of HIV/AIDS through voluntary routine testing of people of all ages; and (B)to connect those in need to clinically and culturally appropriate care and treatment as early as possible;
(8)supports the increase of funding for programs that support people impacted by and living with HIV/AIDS, including the Ryan White HIV/AIDS program, the Medicaid program, AIDS Drug Assistance programs, the Centers for Disease Control and Prevention’s National Center for HIV/AIDS, Viral Hepatitis, STD, and TB Prevention program, the Housing Opportunities for Persons With AIDS program, and programs that support older PLWHA, including by— (A)educating communities on testing and treatment options for PLWHA;
(B)helping PLWHA to access preexposure prophylaxis; and (C)supporting increased services and access to health care and treatment for PLWHA, particularly older people, who are among the estimated 400,000 PLWHA who are not in care or virally suppressed;
(9)recognizes that the current HIV health care system does not meet the needs of the aging (older than 50 years old) and elderly (older than 65 years old) PLWHA population and must be reconfigured and expanded; (10)supports the expansion to provide patient-centered care that meets the needs of the aging and elderly population through incorporating systems and geriatric elements and of care through HIV clinics and its systems of care; and
(11)recommends a comprehensive prevention and treatment strategy that empowers older people, public health workers, geriatric providers and professionals, faith leaders, and other stakeholders to— (A)fully engage with their communities and families to improve the quality of life and health for those PLWHA;
(B)help decrease violence, discrimination, and stigma toward individuals who disclose their sexual orientation or HIV/AIDS status; and (C)provide older PLWHA the services and supports they need as they age.

